Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144213 & (21)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                             SC: 144213
                                                                COA: 305136
                                                                Oakland CC: 2011-236370-FH;
  HANEEF VERNON GARRETT,                                        2009-227878-FH; 2009-227780-FH;
             Defendant-Appellant.                               2011-235606-FH
  ____________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the October 11, 2011 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the sentences of the Oakland Circuit Court in case nos. 2009-227878-FH and
  2009-227780-FH, and REMAND this case to that court for resentencing. On remand, the
  trial court shall sentence the defendant within the appropriate sentencing guidelines
  range, or articulate on the record a substantial and compelling reason for departing from
  the sentencing guidelines range in accordance with People v Hendrick, 472 Mich 555
  (2005), People v Babcock, 469 Mich 247 (2003), and People v Smith, 482 Mich 292
  (2008). In addition, the judgment of sentence in case no. 2011-236370-FH shall be
  amended to delete the requirement that the defendant register as a sex offender, and the
  requirement shall be added to the judgment of sentence in case no. 2009-227878-FH. In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2012                      _________________________________________
         d0416                                                                 Clerk